                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RHONDA ROHRER,                                           CIVIL ACTION

       Plaintiff,

         V.
                                                         NO. 18-894
NANCY A. BERRYHILL,
Acting Commissioner of
Social Security,

       Defendant.


                                          ORDER

ROBERT F. KELLY, J.

       ANDNOW, this     / 0~ yof 9 ~                       , 2019, upon consideration of

Plaintiffs Request for Review (Doc. No. 9), Defendant's Response to the Request for Review

(Doc. No. 12), Plaintiffs Reply (Doc. No. 13), and the Report and Recommendation of

Magistrate Judge Marilyn Heffley (Doc. No. 15), it is hereby ORDERED that:

       l. The Plaintiffs Request for Review is DENIED; and

       2. JUDGMENT IS ENTERED in this case in favor of the Defendant.



                                           BY THE COURT:
